Citation Nr: 0520226	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.

(The issues of entitlement to increased ratings for cervical 
and lumbar spine disorders will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1991 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In August 2001, 
the Board remanded the issue for additional development.


FINDING OF FACT

The complete benefit sought on appeal was granted in a 
September 30, 2002, determination by the RO establishing 
entitlement to a program of vocational rehabilitation 
training under Chapter 31.


CONCLUSION OF LAW

The appeal as to entitlement to a program of vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, is moot.  38 C.F.R. § 20.101(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA records show that in a September 30, 2002, determination 
the RO granted entitlement to a program of vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  Records show he is presently receiving Chapter 
31 benefits with an anticipated completion date in May 2006.  
The Board's jurisdiction in deciding matters for appellate 
review is limited to questions of law and fact necessary for 
a decision affecting the provision of VA benefits.  38 C.F.R. 
§ 20.101(a) (2004).  As the issue developed for appeal has 
been completely resolved in the veteran's favor, the Board 
finds the appeal is moot.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


